Case 1:19-cv-22593-UU Document 63-4 Entered on FLSD Docket 05/27/2020 Page 1 of 6




                      COMPOSITE
                       EXHIBIT D
Case 1:19-cv-22593-UU Document 63-4 Entered on FLSD Docket 05/27/2020 Page 2 of 6
Case 1:19-cv-22593-UU Document 63-4 Entered on FLSD Docket 05/27/2020 Page 3 of 6
Case 1:19-cv-22593-UU Document 63-4 Entered on FLSD Docket 05/27/2020 Page 4 of 6
Case 1:19-cv-22593-UU Document 63-4 Entered on FLSD Docket 05/27/2020 Page 5 of 6
Case 1:19-cv-22593-UU Document 63-4 Entered on FLSD Docket 05/27/2020 Page 6 of 6
